Citation Nr: 0719486	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to permanency of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984 and April 1985 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected disabilities 
are severely disabling, and unlikely to improve.  As a result 
he argues that an award of TDIU should be made permanent and 
total.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence. 38 C.F.R. § 3.340(b).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his total disability 
rating for the permanent disability.  38 C.F.R. § 
3.327(b)(2)(iii).

In March 2004, the veteran was awarded a TDIU.  Recent VA 
examinations were conducted in January 2004 and in March 
2005, but the studies failed to offer a prognosis or, an 
opinion as to the permanency and likeliness of improvement of 
his disabilities.  Permanence is essentially a medical 
question, which requires competent medical evidence; neither 
the Board nor the RO may exercise its own independent medical 
judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. 
App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

As such, the Board finds that a medical review, and possibly 
a new examination is required to ascertain whether total 
disability is reasonably certain to continue throughout his 
lifetime. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
private medical records, and should obtain 
any VA records which have not been 
previously, submitted pertaining to 
treatment for all disabilities in issue.  

2.  The RO/AMC should schedule the veteran 
for a VA examination to determine whether 
his total disability evaluation for his 
service-connected disabilities is 
permanent (IF NEEDED).  Initially, the 
claims file and any records obtained 
above, should be provided to a physician 
to enter an opinion on the matter 
described below.  If an examination is 
deemed indicated, the questions should be 
addressed after examination.  The 
examiner/physician should review the 
claims file, and should indicate in the 
examination report that the claims file 
has been reviewed.  In addition to 
completing the examination (IF NEEDED), 
the examiner should offer an opinion 
concerning whether the veteran's total 
disability as a result of service-
connected disabilities is reasonably 
certain to continue throughout his 
lifetime, or is it likely that his 
condition will improve?  A complete 
rationale should be provided for all 
opinions expressed.  If the examining 
physician deems it necessary to consult 
with other physicians for purposes of 
providing the requested information, that 
should be done. 

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


